UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2015 Item 1. Schedule of Investments. Tiedemann Deep Value ETF Schedule of Investments November 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 90.9% Consumer Discretionary - 10.7% Best Buy Company, Inc. $ Gap, Inc. Goodyear Tire & Rubber Company Energy - 13.0% Exxon Mobil Corporation Helmerich & Payne, Inc. Financials - 12.3% Bank of New York Mellon Corporation Franklin Resources, Inc. Northern Trust Corporation Industrials - 19.7% CSX Corporation Eaton Corp plc PACCAR, Inc. Pitney Bowes, Inc. Information Technology - 11.5% Symantec Corporation Xerox Corporation Materials - 19.9% Alcoa, Inc. International Paper Company Newmont Mining Corporation PPG Industries, Inc. Telecommunication Services - 3.8% CenturyLink, Inc. TOTAL COMMON STOCKS (Cost $181,712,113) REAL ESTATE INVESTMENST TRUSTS - 8.5% Weyerhaeuser Company TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $15,115,808) SHORT-TERM INVESTMENTS - 0.2% Money Market Funds - 0.2% Short Term Investment Trust Liquid Assets Portfolio, 0.17%* TOTAL SHORT-TERM INVESTMENTS (Cost $363,260) TOTAL INVESTMENTS - 99.6% (Cost $197,191,181) Other Assets in Excess of Liabilities - 0.4% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Rate shown is the annualized seven-day yield as of November 30,2015 The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. The cost basis of investments for federal income tax purposes at November 30, 2015 was as follows+: Tiedemann Deep Value ETF Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Disclosure at November 30, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America (“U.S. GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of November 30, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
